Order entered December 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00480-CV

                               DALLAS COUNTY, Appellant

                                               V.

                                   LOGAN, ROY, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-06270

                                           ORDER
       Before the Court is appellee Roy Logan’s November 20, 2013 “Motion to Extend Time

to File Brief,” which pertains to a supplemental brief received by this Court from appellee on

October 31, 2013. Appellee’s deadline to file a supplemental brief in this case was October 30,

2013. Appellee requests a one-day extension, “up to and including October 31, 2013, when the

electronic copy of the Supplemental Brief was filed.” Counsel for appellee asserts he has

conferred with counsel for appellant Dallas County respecting this extension and “Appellant’s

counsel advised she was unable to state Appellant’s position on the requested extension and it is

assumed Appellant is opposed to the relief requested.”

       On October 10, 2013, this Court notified the parties by letter that if they desired to file

supplemental briefs in this case, “[a]ppellant’s supplemental brief must be filed within ten days
of the date of this letter and appellee’s supplemental brief must be filed within twenty days of the

date of this letter.” Additionally, the letter stated “[n]o extensions will be granted.”

        Pursuant to Texas Rule of Appellate Procedure 4.1, appellant’s supplemental brief was

due Monday, October 21, 2013. See TEX. R. APP. P. 4.1 (if last day of computing period is

Sunday, period extends to end of next day that is not holiday). Appellant’s supplemental brief

was filed on that date. Appellee’s supplemental brief was due Wednesday, October 30, 2013.

Appellee asserts he “erroneously believed he had 10 days to file his Supplemental Brief

measured from October 21, 2013.” Additionally, appellee asserts the extension requested by him

“is the same extension effectively granted to Appellant.”

        We GRANT appellee’s November 20, 2013 “Motion to Extend Time to File Brief” and

extend appellee’s time to file a supplemental brief to October 31, 2013. See TEX. R. APP. P. 43.6.

Further, we ORDER that appellee’s supplemental brief received in this Court on October 31,

2013, is timely filed as of that date.

                                                       /s/     DOUGLAS S. LANG
                                                               JUSTICE